Order entered December 6, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00466-CR

                           JUAN MANUEL AREVALOS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F19-00219-M

                                             ORDER

       Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel F. Clinton Broden

to provide appellant with copies of the clerk’s and reporter’s records. We further ORDER Mr.

Broden to provide this Court, within TWENTY DAYS of the date of this order, with written

verification that the record has been sent to appellant.

       Appellant’s pro se response is due by February 7, 2020.

       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, Official Court Reporter, 194th
Judicial District Court, Felicia Pitre, Dallas County District Clerk; F. Clinton Broden; and the

Dallas County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first class mail, to Juan Manuel

Arevalos, BIN 17058346, Dallas County Jail, North Tower 6E04, PO Box 660334, Dallas, TX

75266-0334.


                                                   /s/     BILL PEDERSEN, III
                                                           JUSTICE